Title: To George Washington from James McHenry, 16 August 1792
From: McHenry, James
To: Washington, George



Sir.
Fayetteville [Md.] 16 Augt 1792.

I had the honor to recieve your letter of the 13th yesterday.
The business of the maritime court as you remark requires that the district attorney should be a resident of Baltimore. With respect to Mr Tilghman and Hammond both stand extremely fair

in politics, and would either settle here would be acceptable. The former will sooner yield to transient circumstances than the latter who as far as I have known him seems to possess a fixedness of thinking in the discharge of public trusts that renders him in my eyes a valuable man. I have more than once endeavoured to persuade Mr Craike to settle in Baltimore where I beleive he would soon acquire practice. I have promised him such interest as I can exert. If he would remove thither I think him qualified, tho’ not in a higher degree than either Mr Smith or Mr Hollingsworth. As to these gentlemen the public opinion would be in favor of Mr Smith. He is more steady, cautious, industrious and painstaking than Mr Hollingsworth, and has obtained a character of perhaps greater probity in his profession. Mr Hollingsworth is more of a wit and not less of a lawyer. Marriage has corrected some of his levities and study must make him a much superior lawyer to Mr Smith, whose medeocrity of talents will for ever preclude from eminence at the bar. But all things considered (if a resident of Baltimore is preferr’d) political opinions character, connexions and present qualifications Mr Smith seems to me the most eligible. This being the case and you wishing to know whether if appointed he would accept I fell in with him yesterday evening. I mentioned to him what was true, that I had been told Mr Hollingsworth was desirous of having the appointment, and might call on me for a recommendation; that I therefore wished to know whether he would accept if appointed in which case I should sign nothing that could stand in his way. He told me he would accept and confirmed it this morning.
It is to be lamented that the best qualified man in the State is the last person who merits this appointment. I mean Mr Luther Martin. Very few of his description have so far altered their principles as to be safely trusted with power.
Mr Paca told me the other day that Col. Lloyd and he intended to pay you a visit about the 1st Septr Col. Lloyd you know is a good man of some influence and vast property. If he makes the visit it will afford you the occasion to speak of the necessity of gentlemen like him using their opportunities to remove any misrepresentations respecting the laws which may be made to the people to answer electioneering or other purposes. I think you can produce it by a happy effect upon him while it may serve as an admonition to Mr Paca not to interfere in Mr Mercers election, who is if possible more desperately mischievous than when the

open decided and declared enemy of the constitution, and for whom Mr Paca may perhaps retain some regard.
May god bless you and long preserve you in your present station. I am my ever Dear Sir most sincerely and truely your affectionate

James McHenry


Perhaps it would be proper to destroy this communication?

